Citation Nr: 1202488	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  07-17 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for the residuals of dislocation of the left elbow and a left radius fracture with traumatic arthritis (minor), currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and G.R.


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from September 1960 to September 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating action of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO continued and confirmed the prior rating of 10 percent for "residuals dislocation, left elbow, with traumatic arthritis and fracture, left radius."  

In February 2009, the Veteran testified before the undersigned at a Board hearing.  A transcript of that decision has been associated with the file.  

In September 2009 and in April 2010, this claim was remanded for further development.  The Board finds that this development has been completed.  

The issue of service connection for an internal neurological disability, to include peripheral neuropathy, nephritic syndrome and AL Amyloidosis has been raised by an April 2010 statement of the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The residuals of dislocation of the left elbow and a left radius fracture with traumatic arthritis (minor) are manifested by noncompensable limitation of motion, pain, weakness, and tenderness.  


CONCLUSION OF LAW
The criteria for a rating in excess of 10 percent for residuals of dislocation of the left elbow and a left radius fracture with traumatic arthritis (minor) are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.27, 4.40, 4.45, 4.69, 4.71, 4.71a, Diagnostic Codes (DCs) 5205-5215 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In an April 2006 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  In the letter, the Veteran was informed of the process by which effective dates are established, as required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

A decision by the United States Court of Appeals for the Federal Circuit (Federal Circuit) has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran was given the rating criteria for the current ratings in effect in a May 2008 letter.  The Board finds that the Veteran has received adequate notice regarding his increased rating claim.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A.  5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2011).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran was given several VA examinations in conjunction with this claim; together they provide an adequate disability picture for adjudication.  May and June 2010 VA examination reports were not fully adequate because the examiner at times referred to the right extremity instead of the left.  However, this problem was fully cured by new examinations given in October and November 2010.  These final reports are adequate and reflect the facts in the case correctly.  

Service treatment records, as well as VA treatment records, are in the file.  In September 2009, the Board remanded directed the Veteran be sent an authorization and consent form so that Dr. Katz's records could be obtained.  This form was sent to the Veteran in November 2009 and he did not return the form.  In August 2011 the Veteran stated he had no further information to submit.  All other identified and available medical records have been secured.  The duty to assist has been met.  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 (2011).  Also, for initial rating decisions that establish service connection and assign an initial disability rating, the entire period is considered for the possibility of staged ratings.  Consideration will be given to the possibility of separate ratings for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27 (2011).  

For exceptional cases, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be awarded.  38 C.F.R. § 3.321 (b)(1) (2011).  In Thun v. Peake, 22 Vet. App. 111 (2011), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2011).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2011).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Also, functional loss due to pain must be supported by pathology and shown through objective observation.  Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (citing 38 C.F.R. § 4.40).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).  

The Veteran is right-handed and his disability involves the left wrist (See, for example, the August 2006 VA examination).  In rating his service-connected disability, the Board needs to look, when applicable, at the ratings provided for the minor upper extremity.  38 C.F.R. § 4.69 (2011).  

Under the limitation of flexion of the forearm provisions of DC 5206, a noncompensable rating is warranted for flexion of the minor forearm limited to 110 degrees; a 10 percent rating is warranted for flexion of the minor forearm limited to 100 degrees; a 20 percent rating is warranted for flexion of the minor forearm limited to 90 degrees; a 20 percent rating is warranted for flexion of the minor forearm limited to 70 degrees; a 30 percent rating is warranted for flexion of the minor forearm limited to 55 degrees; and a 40 percent rating is warranted for flexion of the minor forearm limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5206.  

Under the limitation of extension of the forearm provisions of DC 5207, a 10 percent rating is warranted for extension of the minor forearm limited to 45 degrees and for extension of the minor forearm limited to 60 degrees; a 20 percent rating is warranted for extension of the minor forearm limited to 75 degrees; a 20 percent rating is warranted for extension of the minor forearm limited to 90 degrees; a 30 percent rating is warranted for extension of the minor forearm limited to 100 degrees; and a 40 percent rating is warranted for extension of the minor forearm limited to 110 degrees.  38 C.F.R. § 4.71a, DC 5207.  
In addition to the foregoing, a 20 percent rating is warranted where flexion of the forearm is limited to 100 degrees and extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5208.  

If there is impairment of the radius to the extent that there is nonunion (with or without bone substance) or malunion with bad alignment, a compensable rating is warranted.  See 38 C.F.R. § 4.71a, DC 5212.  

Limitation of supination of the forearm to 30 degrees or less for the minor extremity warrants a 10 percent rating.  The following result in a 20 percent rating: limitation of pronation of the forearm that is lost beyond the last quarter of the arc; when the hand does not approach full pronation; and when motion is lost beyond the middle of the arc.  38 C.F.R. § 4.71a, DC 5213.  Bone fusion with loss of supination and pronation results in a 20 or 30 percent rating depending on the fixation of the hand.  See 38 C.F.R. § 4.71a, DC 5213.  

Under DC 5215, limitation of motion of the wrist, a 10 percent rating is warranted when dorsiflexion is less than 15 degrees.  38 C.F.R. § 4.71a, DC 5215 (2011).  Normal dorsiflexion or extension of the wrist is 70 degrees.  38 C.F.R. § 4.71, Plate I (2011).  If palmar flexion is limited in line with the forearm, a 10 percent rating is warranted.  38 C.F.R. § 4.71a, DC 5215.  

As for the arthritis code, DC 5003 (arthritis due to trauma, DC 5010, is rated under DC 5003), it only applies when the Veteran is not being rated based on limitation of motion.  38 C.F.R. § 4.71a, DC 5003, Note (1) (2011).  There must be X-ray evidence of involvement of two or more major or minor joint groups.  Id.  The wrist and the elbow are considered major joints.  38 C.F.R. § 4.45.  When limitation of motion is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In absence of limitation of motion, with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations a 20 percent rating is warranted.  With X-ray evidence of involvement of two or more major joints or two or more minor joint groups a 10 percent rating is warranted.  38 C.F.R. § 4.71a, DC 5003, 5010.  

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).  For example, in Barr, the United States Court of Appeals for Veterans Claims (Court) held that varicose veins were a disability that was capable of lay observation for the purpose of establishing service connection.  Under 38 C.F.R. § 3.159(a)(2) (2011), competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.  

The Board must also assess the credibility, and therefore the probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran does not have ankylosis, so the codes regarding ankylosis of the elbow (DC 5205) and wrist (DC 5214) are not applicable.  He does not have a flail joint, so those codes (DCs 5209 and 5210) are not applicable.  There is no evidence of impairment of the ulna (DC 5211).

The Veteran contended in his March 2006 claim that his left arm disability has increased in severity.  In a December 2006 notice of disagreement, he reported his forearm flexion was less than 90 degrees.  He stated that without medication he has less mobility.  He reported aching and burning sensations in his left arm, along with weakness and stiffness.  His hand would lock up and become "useless."  The Veteran asserted that due to his disability he was no longer able to work as a mechanic ("a career that allowed me to earn an upper middle class income").  He stated that further testing regarding his disability was ongoing at a nearby VA medical center.  

At the February 2009 Board hearing, the Veteran reported "extreme pain and cramping" in his left elbow.  (Transcript, p 3.)  The Veteran stopped working as a mechanic around 2004 and took a different job as a meter collector.  (Transcript, p 10.)  His arm pain radiated, like "stick[ing] your hand in a bucket of ice" or "a thousand little pins."  (Transcript, p 14.)  The Veteran's wife stated that it was a financial hardship when the Veteran left his job as a mechanic to work for the city.  (Transcript, p 19.)  She noticed that he has daily pain.  (Transcript, p 19-20.)  

Finally, in an April 2010 statement, the Veteran said he had pain related to his shoulders and fingers.  He asserted that his more recent examinations were inadequate.  He mentioned new claims (referred to the RO above).  He asked that his current disability rating be increased to 30 percent.  

The history of his disability shows in September 1963, the RO granted service connection for the residuals of dislocation of the left elbow with traumatic arthritis and fracture of the left radius (minor), under DC 5010 (arthritis due to trauma).  

The evidence shows the Veteran visited VA primary care in January 2004.  He said his left hand locked up at times with tingling.  There was no other joint or muscle pain, no stiffness, or swelling.  Physical examination showed some weakness to grasp and range of motion of left arm and shoulder.  There were no joint deformities.  Neurologically he was found intact, although the diagnosis was: traumatic arthritis and/or neurological problems related to a military injury to his shoulder elbow and hand.  

A November 2004 VA hand surgery record showed the Veteran complained of progressive stiffness of hand and burning and tingling down forearm worsening over the past ten years.  Good range of motion for the hand, wrist, and elbow was noted on examination.  The assessment was post traumatic arthritis and mild carpal tunnel syndrome.  

The same month, he went to occupational therapy.  He again reported episodes of burning, aching and cramping up sensations in his left shoulder down through his hand.  Tone and range of motion were within normal limits for the left upper extremity.  Grip strength was reduced.  Coordination was good and sensory discrimination (light touch) was intact.  The assessment was that Veteran might have peripheral neuropathy in his left upper extremity.  He stated he was not diabetic but did have a history of kidney failure and it was noted he had a nephritic syndrome.  He appeared to have paresthesias.  

A January 2005 VA electromyography (EMG) consultation showed that a sensory nerve conduction study was given, but incomplete; a needle study could not be performed because the Veteran was on Coumadin, or an anticoagulant.  The impression was electrophysiologic evidence of right median neuropathy at the wrist.  

A June 2005 VA nerve conduction study showed an impression of left ulnar neuropathy at the left elbow.  He also had right distal median neuropathy at the right wrist.  In August 2005, a magnetic resonance imaging report (MRI) of the cervical spine showed there were osteophyte formations, disc herniation and possibly some ossification of a ligament.  

In January 2006, the Veteran went to a VA neurology appointment.  The record noted the Veteran had a computed tomography (CT) of the cervical spine after his MRI.  The January 2005 CT showed degenerative disc disease of the cervical spine, with stenosis and cord compression.  The diagnosis was chronic left upper extremity pain secondary to ulnar nerve compression and cervical radiculopathy.  An addendum noted that the Veteran's symptoms were precipitated by head extension and fine motor and torque motions of his upper extremity and hands.  As an explanation, the record states the Veteran was an automobile mechanic and worked with his neck and upper extremities extended on a daily basis.  Symptoms associated with the left upper extremity were pain, dysthesias, hand cramping and pronation/supination of the left forearm.  A mild decreased sharp touch in the left ulnar distribution his hand was noted.  Percussion of the left ulnar groove resulted in pain and hand cramping.  

The assessment in the addendum noted the Veteran's history of a parachuting related injury to the left upper extremity several decades ago now with gradually progressive left upper extremity burning pain and dysthesias associated with left hand/wrist dystonic "cramping" aggravated by movement.  A central nervous system disorder was ruled out.  The doctor stated: 

As discussed in previous neurology notes, the symptoms and signs referable to the left upper extremity are consistent with neuropathic pain, but do not follow a radicular pattern and are more diffuse than would be expected for left ulnar neuropathy with compression at the elbow.  However, he did show sensitivity to [left] ulnar groove pressure during office exam, with exacerbation of pain and [left] hand cramping.  

The doctor stated a referral for a diagnostic opinion was needed because there is a possibility that the problem was the cervical spine.  

A June 2006 VA neurology record shows that the left upper extremity neuropathic pain was "likely multifactorial."  It included post-trauma, questionable complex regional pain syndromes, aggravated by left ulnar neuropathy at the elbow and cervical degenerative disc disease as well as canal and forminal narrowing.  An addendum noted a neurological examination was unchanged from July 2005.  

In April 2006, the Veteran attended a VA orthopedic examination.  The Veteran stated he injured his left upper extremity in 1960 when he fell off a training tower and sustained injuries.  He fell from 60 feet.  Afterward he was placed in a cast and pins were placed in the left hand for traction purposes.  He claimed that when his elbow was injured, his left arm "went all the way up to shoulder level."  

The Veteran stated his left arm was worse.  He claimed he had continuous aches and burning sensations from the shoulder to the fingers.  He reported weakness and stiffness.  There had been no giving way, locking, increased heat or redness.  He used a pain reliever which helps him sleep at night.  

He reported flare-ups which occurred whenever he tried to use his upper left extremity for physical activity.  This is relieved by resting.  During a flare-up, his left upper extremity was impaired by becoming limited during lifting and twisting.  He used an elastic elbow brace pad on an as-needed basis.  

It was reported that the Veteran was right-handed.  He did most work with his right upper extremity and has limited use of his left.  He was independent in his activities of daily living.  He worked as a parking meter coin collector for the past eight months.  He had not lost any time from this employment.  Prior to being a collector, he was a mechanic.  In his last year as a mechanic, he claimed he lost approximately three months of work due to his left arm.  

Physical examination revealed the following ranges of motion (there was no pain with measurement).  

Elbow flexion
115
Forearm supination
85
Forearm pronation
80
Wrist dorsiflexion
60
Wrist palmar flexion
70
Wrist radial deviation
20
Wrist ulnar deviation
30

Shoulder ranges of motion were also tested and were within normal limits.  He had normal pulses and pinprick sensations.  He had no muscular weaknesses on manual motor testing.  No increased heat or redness was apparent from the shoulder to the fingertips.  Repetitive motions of the left shoulder, elbow, and digital fingers have no effect on the Veteran's range of motion, pain, fatigability, weakness or endurance.  He had no incoordination.  

X-rays of the elbow showed a bony radiodensity in the soft tissues of the lateral condyle with the impression of an old avulsive fracture fragment to the left elbow.  Left forearm X-rays were within normal limits.  

In October 2006, a VA neurology note stated the Veteran had cervical spine left upper extremity pain secondary to a parachuting accident in 1962.  He had ulnar neuropathy at his elbow and disk herniation.  The assessment was that the left upper extremity neuropathic pain was possibly caused by multiple things, including carpal tunnel syndrome; ulnar neuropathy at the elbow; or a cervical root lesion.  The next month, a VA pain consultation showed an assessment of left ulnar sensorimotor neuropathy versus left cervical radiculopathy.  

In March 2007, another pain consultation note showed a diagnosis of carpal tunnel syndrome.  This note says he was unable to fully extend his elbow.  In August 2007, a VA nerve conduction study showed left ulnar neuropathy at the elbow; the right upper extremity was not examined because it was moderately swollen.  

In December 2009, the Veteran received another VA joint examination.  The report showed that the Veteran's medical records were reviewed.  The Veteran complained of having "some sequels of the original accident which occurred in 1960" when he dislocated his left shoulder and elbow as well as fractured the radius.  

The Veteran complained of pain, weakness, stiffness, and the occasional giving way of the wrist.  There was no swelling, heat or locking.  Flare-ups occurred on a daily basis spontaneously for no reason.  They lasted twenty minutes and were relieved by medication and rest.  The flare ups restricted use of the left upper extremity.  He used a wrist brace.  He asserted the disability affected his occupation and daily activities.  He said he lost ten days of work in the past year; he fixed meters for the city.  

The examiner noted the multiple consultations and evaluations due to carpal tunnel syndrome and ulnar neuropathy.  He also had cervical spine problems and was diagnosed with degenerative disc disease and degenerative joint disease.  

Physical examination showed no deformities of the wrist.  He had decreased sensation on the palmar aspect of the thumb and index finger only.  Only the following measurements were recorded.  

Wrist dorsiflexion
0 to 50
Wrist palmar flexion
0 to 65
Wrist radial deviation
0 to 20
Wrist ulnar deviation
0 to 35

Range of motion was carried out with pain.  There was no change with repetitive motion.  An X-ray was normal.  

The Veteran was given a new VA examination for joints in May 2010.  The claims file and medical records were reviewed.  The examiner stated that the problem was left wrist and elbow arthritis.  The examiner provided a description of the history of the disability.  The Veteran stated within the past six years he developed numbness and tingling in the distribution of both the ulnar and median nerves.  He took some medication for this disability which produced no side effects.  Other than what took place in service, there was no history of hospitalization, surgery, or trauma.  There was no past neoplasm and the dominant hand was the right hand.  

Joint symptoms were recorded but both sets of symptoms were attributed to the non-service connected right elbow and wrist due to typographical error.  These symptoms were pain, decreased speed of joint motion, tenderness, and stiffness (stiffness was only on one side).

He did not use an assistive device.  A weight-bearing joint was not affected.  There was no bone loss and no recurrent shoulder dislocations.  Inflammatory arthritis was not present.  Range of motion measurements are below.  

Elbow flexion
0 to 130
Forearm supination
0 to 80
Forearm pronation
0 to 85
Extension
0 to 15
Wrist dorsiflexion
0 to 35
Wrist palmar flexion
0 to 45
Wrist radial deviation
0 to 15
Wrist ulnar deviation
0 to 50

There was no objective evidence of pain with active motion.  There was objective evidence of pain with repetitive motion.  There was no additional limitation of motion after repetition.  

The range of motion was the same on the right, except extension was 0 degrees.  There was no joint ankylosis.  An X-ray of the left forearm showed it was normal with no sign of new recent fracture or dislocation.  The impact of the disability on occupational activities included decreased mobility, decreased strength and pain.  The effect of the disability on activities of daily living was mild to moderate; it did not affect feeding dressing, toileting and grooming.  

The same examiner also performed a nerve examination of the Veteran in June 2010.  It was again noted the claims file and medical records were reviewed.  The Veteran had no history of hospitalization or surgery or peripheral nerve trauma.  A detailed reflex examination showed totally normal findings.  He did have some decrease in ulnar and median sensory distribution.  A detailed motor examination was normal.  He had no atrophy tremor fasciculation (muscle twitches) or joint function affected by a nerve disorder.  

A nerve conduction study from July 2007, showing left ulnar neuropathy at the elbow was noted in the report.  Also noted was an April 2005 nerve conduction study which showed right distal median neuropathy at the wrist and left ulnar neuropathy at the elbow.  

The Veteran was currently working as a mechanic and parking operator.  He stated he had not missed any time from his job.  

His diagnosis was left ulnar neuropathy at the elbow and median neuropathy at the wrist.  Nerve dysfunction was present, but paralysis was absent.  He had some neuritis and neuralgia.  He had some decreased mobility and strength, as well as pain, in the upper extremity.  This had a mild effect on exercise and moderate effect on sporting.  

Unfortunately, the examiner went on to give an opinion about the right extremity, not the left.  It certainly would make sense that the examiner simply mixed up the two extremities because of what the examiner wrote: right carpal tunnel syndrome and ulnar neuropathy are less likely (less than a 50 percent probability) caused by the right radius fracture sustained about 40 years ago during service.  As the examiner explained: 

Veteran injured his right forearm during service in the 60's.  No available documentation regarding nerve injury during that event.  He required surgical intervention, but based on records, condition improved and healed without residuals.  Veteran continued working as mechanic throughout (sic) his life.  There is no continuity of care regarding neurological deficits until 2004, about 30 years later after the healed fracture to the right forearm.  There is also electrodiagnostic evidence of a right [carpal tunnel syndrome] where there was no injury.  

The Veteran was given a new nerves examination in November 2010 with a different examiner.  The claims file and medical records were reviewed.  The Veteran stated that left ulnar neuropathy at the elbow started in 2005.  He said he developed numbness, burning, tingling, and cramps to the left hand.  The prior nerve conduction studies were again noted (no new studies were undertaken).  

The Veteran was now on oxycontin and gabapentin; these drugs made him drowsy.  
A reflex examination was normal.  A sensory examination was normal on the right.  Pain and pinprick was decreased on the left, with the location of the abnormality at C5-T1.  Light touch was decreased at C5-6 and T1.  The detailed motor examination was totally normal.  

The Veteran said he was a mechanic and worked in parking meter collection.  The diagnosis was left ulnar neuropathy at the elbow.  This condition was less likely as not caused by or a result of the current service-connected disability.  The examiner stated that a review of records showed that in service the Veteran injured his left radius and elbow and had open reduction and internal fixation surgery.  There was no evidence of nerve damage at the time.  There was no continuity of care for a neurological condition until 2004 which was forty years later.  

This examiner also completed a VA joints examination in October 2010.  The claims file and medical records were reviewed.  The history of his disability was summarized.  

For the elbow and forearm, he had no deformity, giving way, instability, weakness, incoordination, decreased speed of joint motion, dislocation/subluxation, locking, or effusions.  He did report pain, stiffness, swelling and tenderness.  These symptoms affected the motion of the joint.  He had occasional flare ups caused by cold weather and alleviated by a heating pad.  This had no effect on functional impairment.  

For the wrist, he had pain, weakness and swelling only, which did not affect the motion of the joint.  

There were no constitutional symptoms or incapacitating episodes of arthritis.  The joint findings summary noted he had tenderness and abnormal motion of the elbow with tenderness to palpation in medial and lateral epicondyles.  For the wrist, there was edema, tenderness pain at rest, weakness and abnormal motion with tenderness on the on the dorsal aspect of the wrist.  Range of motion measurements were as follows.  

Elbow flexion
0 to 110
Forearm supination
0 to 75
Forearm pronation
0 to 85
Extension
0 to 20
Wrist dorsiflexion
0 to 65
Wrist palmar flexion
0 to 60
Wrist radial deviation
0 to 20
Wrist ulnar deviation
0 to 30

There was no objective evidence of pain with active motion on the left side for the elbow.  The right wrist range of motion for the elbow was totally normal.  There was objective evidence of pain with active motion on the left side for the elbow.  For both the elbow and wrist, there was objective evidence of pain with repetitive motion but no addition limitation of motion with repetition.  There was no ankylosis.  

The same X-ray on the last examination, showing normal findings, was noted.  The Veteran was currently employed working with parking meters and as a mechanic.  He had lost no time from work but said he couldn't perform all his job requirements.  He had decreased strength in his upper extremity and pain.  The only activity of daily living that was affected was taking out the trash can; he was otherwise unaffected.  

The Veteran is competent to report what he has actually experienced and this includes his symptoms.  38 C.F.R. § 3.159(a)(2).  However, in his notice of disagreement he said his forearm flexion was less than 90 degrees.  This statement is rebutted by every examination the Veteran has been given; none of the range of motion measurements show elbow flexion to be under 110 degrees and not compensable under DC 5206.  The Board finds that the Veteran's estimation of his range of motion of the left elbow is not accurate.  

In consideration of all evidence during the time period on appeal, the Board finds that an increased rating in excess of 10 percent for the residuals of dislocation of the left elbow and a left radius fracture with traumatic arthritis (minor) is not warranted.  Currently the Veteran is being rated at 10 percent under the arthritis code (DC 5010, arthritis due to trauma, which directs the rater to evaluate degenerative arthritis under DC 5003).  

There has been no showing that motion of the left forearm has been limited to 100 degrees for flexion, required for at least a 10 percent rating under DC 5206.  Similarly, the lowest compensable rating for limitation of extension under DC 5207 would require a showing of extension limited to at least 45 degrees.  If both of those levels of limitation of motion were shown in combination, 20 percent rating would be warranted under DC 5208.  However, the evidence does not show those levels of impairment in tandem or separately.  

Also for the forearm, the evidence does not show nonunion or malunion of the radius, required for a compensable rating under DC 5212.  Instead, the evidence throughout the claim has shown normal X-rays for the left forearm.  No increase is warranted under DC 5213 because supination has not shown to be limited to 30 degrees; the evidence shows it to be around 75 to 85 degrees.  The hand is not fixed and pronation has shown to be largely within normal limits.  

For the wrist, dorsiflexion has shown to be only 35 degrees at its lowest, not less than 15 degrees, which is required for an increase under DC 5213.  Similarly, palmar flexion has not shown to be in line with the forearm.  See DC 5215.  

Since there has been no compensable rating under the limitation of motion codes, as described above, the Veteran is currently rated under the arthritis code, DC 5010/5003.  As the wrist and the elbow are considered major joint groups, the current 10 percent rating would be appropriate.  However, there has been no confirmation of degenerative arthritis established by X-ray findings.  The December 2009 X-ray (noted in the December 2009 report) showed the bones were normal with normal joints spaces.  As there is no X-ray evidence of involvement, no increase is warranted under the arthritis code.  

The Board has considered a separate rating for nerve involvement, however, the evidence overwhelmingly shows any nerve problem is not due to or the result of the current service-connected disability.  In April 2006, the Veteran had normal pulses and pinprick sensations.  A June 2005 nerve conduction study showed both right and left neuropathy; if a nerve problem was due to the in-service left arm injury it would not make sense that there was also a problem with the right arm.  

The June 2010 VA examiner also commented the Veteran had carpal tunnel syndrome on the right side as well as the left.  The evidence shows the Veteran has symptoms for both arms, not just on the left, making it less likely attributable to the service-connected left arm disability.  A January 2006 neurology record showed that the Veteran had cervical spine radiculopathy.  This was also noted by the December 2009 VA examiner.  Additionally, the November 2010 VA examiner stated that it was less likely than not that any left ulnar neuropathy was due to the left elbow disability due to the lack of evidence of nerve involvement during the time of the original injury.  The records show the Veteran stated nerve symptoms started seven to eight years prior at the November 2010 VA examination.  For these reasons, a separate rating is not warranted for a nerve disability.  To the extent the Veteran asserts a nerve disability is related to service, this issue has been referred above.  

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, and 4.59, addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain.  DeLuca v. Brown, 8 Vet. App. at 206-207 (1995).  As mentioned above, there was no objective evidence of fatiguability, incoordination, deformity, or lack of endurance with repetition.  When it came to activities of daily living, there was zero to moderate effects.  The Veteran stated he switched jobs due to his service-connected disability; however, he is still able to perform his current job.  The Board does not find there is sufficient disability to warrant an increased rating under Deluca.  

The Board has considered whether a staged rating is appropriate, as mandated by Hart, 21 Vet. App. 509-510.  As the Veteran's symptoms remained constant throughout the course of the period on appeal staged ratings are not warranted.  

The Board has also considered whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Thun v. Peake, 22 Vet. App. at 115.  The Board finds here that the schedular rating is appropriate for the disability based on the evidence.  

The Board finds an increased rating is not warranted.  As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  



ORDER

An increased rating for the residuals of dislocation of the left elbow and a left radius fracture with traumatic arthritis (minor), currently evaluated as 10 percent disabling, is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


